Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see the response, filed January 27, 2021, with respect to claims 1, 2 and 6-11 have been fully considered and are persuasive.  The rejection of the previous office action has been withdrawn. 
Allowable Subject Matter
Claims 1, 2, 6-11 and 20-31 are allowed. Claims 1, 20 and 29 are independent.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Reid et al. (US 4434348), Titze et al. (US 2005/0035094), Schmidgall et al. (US 2003/0155671), Freiwald et al. (US 2002/0134770), which was applied to the claims in the office action mailed October 27, 2020.  Suffice it to say, none of the cited prior art discloses a method for manufacturing boiler tubes, comprising: removing end caps from a plurality of tubes, the plurality of tubes including at least a first tube and a second tube; with an automated device, measuring a parameter of at least the first tube and the second tube, the parameter includes at least one of tube dimensions, wall thickness, hardness and chemistry; welding the first tube to the second tube and measuring the at least one parameter are performed autonomously and without storing offline between the steps; comparing the measured value for the parameter of the first tube to a required value for the parameter stored in memory; as claimed in independent claim 1; a method for manufacturing boiler tubes, comprising the steps of: removing end caps from a plurality of tubes, the plurality of tubes with an automated device, measuring a parameter of at least the first tube and the second tube; the steps of removing the end caps, cleaning the outer surface of the tubes, forming the weld preparations, welding the first tube to the second tube and measuring the at least one parameter are performed autonomously and without storing offline between the steps, as claimed in independent claim 20; or a method for manufacturing boiler tubes, comprising the steps of: removing end caps from a plurality of tubes, the plurality of tubes including at least a first tube and a second tube; with an automated device, measuring a parameter of at least the first tube and the second tube; the steps of removing the end caps, cleaning the outer surface of the tubes, forming the weld preparations, welding the first tube to the second tube and measuring the at least one parameter are performed autonomously and without storing offline between the steps, as claimed in independent claim 29, and as such does not anticipate the instant invention as disclosed in independent claims 1, 20 and 29.
Furthermore, there is no combinable teaching in the prior art of record that would reasonably motivate one having ordinary skill in the art to so modify the teachings of the prior art, and thus, for at least the foregoing reasoning, the prior art of record does not render obvious the present invention as set forth in independent claims 1, 20 and 29.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAYAN SALONE whose telephone number is (571)270-7739.  The examiner can normally be reached on M-F 9-60 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BAYAN SALONE/Primary Examiner, Art Unit 3726